Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
In the after final response submitted on 2/25/2021, Examiner acknowledged the proposed amendments but stated in the Advisory Action (mailed 4/2/2021) that further search and consideration is required. As a result, Examiner also indicated that the proposed amendments would not be entered. However the claims filed 4/6/2021 with the Request for Continued Examination incorporated all the proposed amendments of the AFCP 2.0 submission and added additional amendments. The proposed amendments of the AFCP 2.0, which Examiner did not enter into the record, are within the claims but not underlined. For the purposes of compact prosecution, Examiner is viewing the claims submitted on 4/6/2021 as they stand, i.e. combining both sets of amendments.   
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the scope of claim 25, the second and third media chambers are separated fluid communication between the two is prevented (see claim 20). However, claim 25 required that the rod unit has an outwardly closable and openable passage, wherein the passage opens into the second media chamber. Given that there is also a first clamping jaw coupled to the cylinder device, it is not clear how the outwardly openable passage would function. How does the incompressible medium travel within the passage while 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the above 112(a) rejection, Examiner is also issuing a subsequent 112(b) rejection. The scope of the invention is indefinite because it is not clear how these elements interact with one another when there is a jaw element attached. Given that there is no fluid communication between second and third media chambers, how does the oil travel and how is the rod actuated? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malina (US 5836161) in view of Yokota (US 8292280).
Regarding claim 1, Malina teaches a clamping cylinder device, comprising: 
a housing (housing 1)  having a longitudinal axis; 
a piston-rod unit (please see Figure 5 as well as reference numeral list in Col. 7, lines 15-45) at least partially displaceable in said housing along said longitudinal axis (please see Col. 4, lines 12-22 and Col. 5, lines 35-42); 
a compensating element including a bellows body having bellows folds, said bellows body being variable in length along said longitudinal axis and being in fluid communication with a first media chamber being in said housing and containing a compressible medium (please refer to Col. 2, lines 5-15 teaching of a bellows; wherein Col. 1, lines 52-64 disclose that the corrugated metal compensator can be arranged in the axial direction; wherein Col. 6, lines 46-65 teach of the dividing wall ; 
an attachment point fixed on said housing (please see Figure 5, as well as connecting points 54 and 429; wherein Col. 2, lines 32-39 teach that the dividing wall is clamped on one end; see also Col. 2, lines 39-47 and Col. 5, lines 52-55); 
a movable guide plate in said housing separating a second media chamber in said housing from said first media chamber, said second media chamber containing an incompressible medium (wherein Col. 2, lines 10-14 teach of the dividing wall and plate, wherein Col. 2, lines 32-38 teach of the bottom plate being movably connected; please also see Figure 5, oil reservoir chamber 424 connected to working chamber 406), 
said bellows body being attached to said attachment point and being between stretched said attachment point and said movable guide plate (please see Figure 5; see also Col. 1, lines 51-54); and 
a third media chamber (411) being in said housing, said piston-rod unit separating said second media chamber and said third media chamber so as to prevent fluid communication therebetween in said housing (wherein the working chamber 406 is sealed and does not communicate with chamber 411, see Col. 4, lines 44-52; see also Col. 5, lines 35-42 and Col. 6, lines 42-46 indicating the numerical similarities between embodiments, i.e. Examiner used the first embodiment disclosure to provide details regarding commonly shared structures with the Figure 5 embodiment).  
	However, although Malina teaches that the working media in the pneumatic chamber 411 is air, Malina does not explicitly teach that the pressure of the air within the chamber is sufficient such that it is considered incompressible. However, from the same or similar field of endeavor, Yokota (US 8292280) teaches that the fluid supplied to a chamber in a clamping operation may be pressurized oil, gas such as air, or liquid, i.e. incompressible (please see Col. 10, lines 37-39). 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yokota into the invention of Malina. This hydraulic or pneumatic substitution of a working media for overcoming clamping/unclamping forces   would be considered well known in the art and would have predictable results. The media itself requires sufficient structure to overcome or actuate within the invention, wherein either form of compressed gas or hydraulic oil would be considered a suitable working media. This modification would be recognized as applying a known technique, i.e. a working medium that is explicitly compressed, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. Examiner’s Note: The incompressible medium of within the claimed second media chamber is noted above as hydraulic oil. Examiner recognizes the properties of hydraulic oil in view of the evidence provided by Yokota, wherein the air may be compressed or expanded (i.e. compressible) in the case of the claimed first media chamber. 
Regarding claim 13, all of the limitations recited in claim 12 are rejected by Malina as modified by Yokota. Modiifed Malina further teaches wherein an outside of said bellows folds of said bellows body engages and is guided along the inside surface of said housing (see element 427 as well as Col. 1, lines 51-67).  
Regarding claim 14, all of the limitations recited in claim 12 are rejected by Malina as modified by Yokota. Modiifed Malina further teaches wherein pressure in said first media chamber is transmitted to said piston-rod unit via said guide plate and via said incompressible medium in said second media chamber (wherein Col. 5, lines 1-16 teach of the pneumatic working pressure provided above a dividing on the bottom plate element, i.e. in the case of Figure 5; see also Col. 6, lines 48-67).
Regarding claim 15, all of the limitations recited in claim 12 are rejected by Malina as modified by Yokota. Modiifed Malina further teaches wherein said third media chamber is connected in fluid communication with a control port in said housing and is supplied with pressurized fluid via said control port at a pressure greater than a pressure of said compressible medium in said first media chamber in a manner retracting said piston-rod unit in a direction of said guide plate (wherein the return of the working piston is carried out via the lower chamber via connection 12, see Figures 1 and 5; wherein in order to retract the rod, the pressure in the lower chamber must be greater to overcome the outstanding forces).  
Regarding claim 16, all of the limitations recited in claim 12 are rejected by Malina as modified by Yokota. Modiifed Malina further teaches wherein said piston-rod unit comprises an end-side piston surface resting against a residual volume of said incompressible medium in said third media chamber in a fully extended position of said piston-rod unit in said housing (wherein the invention shows a rapid .  
Regarding claim 17, all of the limitations recited in claim 12 are rejected by Malina as modified by Yokota. Modiifed Malina further teaches wherein said piston-rod unit comprises a rod having an outwardly closable and openable passage opening outside of said housing and opening into said second media chamber in fluid communication and that serves to accommodate said incompressible medium of said second media chamber (please refer to 402 in Figure 5 having a passage therein, see also working chamber 6/406 in Col. 4, lines 48-60).  
Regarding claim 18, all of the limitations recited in claim 12 are rejected by Malina as modified by Yokota. Modiifed Malina further teaches wherein said housing is cup-shaped (wherein there are two longitudinal sides and one base element, wherein the cover 14 closes off the apparatus) and has a closing head (14) with said control port. 
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malina (US 5839161) in view of Yokota (US 8292280), and in further view of Wellner (US 8443841).
Regarding claim 19, all of the limitations recited in claim 12 are rejected by Malina as modified by Yokota. Modiifed Malina further teaches wherein said attachment point comprises a securing ring stationarily engaged to inner wall of said housing at said an end of said bellows body being fixedly attached to said securing ring (please refer to connecting points 54 and 429 in Figure 5; see also Col. 2, lines 5-9, 33-47 and Col. 1, lines 51-67).  
a recess. However, from the same or similar field of endeavor, Wellner (US 8443841) teaches a recess (Col. 3, lines 34-42) for retaining a bellows.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the annular groove feature of Wellner for retaining the structure of Malina. One would be motivated to do so in order to have a sealed and fluid-tight joining (Wellner: Col. 3, lines 37-42), wherein Malina discloses that the a solving a sealing between oil and air chambers is a problem of the field of endeavor and seeks to solve (Col. 1, lines  5-21). This modification would be recognized as applying a known technique, i.e a recess and ring relationship, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Claims 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malina (US 5836161) in view of Nordmeyer (US 4395027), and in further view of Yokota (US 8292280).
Regarding claim 20, Malina teaches a clamping cylinder (Figure 5) 
a housing (1) having a longitudinal axis, 
a piston-rod unit (please see Figure 5 as well as reference numeral list in Col. 7, lines 15-45) at least partially displaceable in said housing along said longitudinal axis, 
a compensating element including a bellows body having bellows folds, said bellows body being variable in length along said longitudinal axis and being in fluid communication with a first media chamber being in said housing and containing a compressible medium (please refer to Col. 2, lines 5-15 teaching of a bellows; wherein Col. 1, lines 52-64 disclose that the corrugated metal compensator can be arranged in the axial direction; wherein Col. 6, lines 46-65 teach of the dividing wall 426 and corrugated tube 427, i.e. the disclosed bellows; wherein there are chambers 21 and 34; see also Col. 5, lines 11-24), 
an attachment point fixed on said housing (please see Figure 5, as well as connecting points 54 and 429; wherein Col. 2, lines 32-39 teach that the dividing wall is clamped on one end; see also Col. 2, lines 39-47 and Col. 5, lines 52-55), 
a movable guide plate in said housing separating a second media chamber in said housing from said first media chamber, said second media chamber containing an incompressible medium (wherein Col. 2, lines 10-14 teach of the dividing wall and plate, wherein Col. 2, lines 32-38 teach of the bottom plate being movably connected; please also see Figure 5, oil reservoir chamber 424 connected to working chamber 406), 
said bellows body being attached to said attachment point and being between stretched said attachment point and said movable guide plate (please see Figure 5; see also Col. 1, lines 51-54); and 
a third media chamber (411) being in said housing, said piston-rod unit separating said second media chamber and said third media chamber so as to prevent fluid communication therebetween in said housing (wherein the working chamber 406 is sealed and does not communicate with chamber 411, see Col. 4, lines .  
However, although Malina discloses that the invention is directed towards a cylinder using hydraulic and pneumatic forces for displacing a plunger outwardly, Malina is silent regarding the environment and application of the cylinder. Specifically, Malina does not explicitly teach first and second clamping jaws limiting a clamping space for receiving the two flange halves, said first clamping jaw being movable toward to and away from said second clamping jaw; and that the cylinder of Malina is coupled to said first clamping jaw and moving said first clamping jaw relative to said second clamping jaw.
However, from the same or similar field of endeavor of cylinders which use hydraulic and pneumatic chambers for providing an outward force, Nordmeyer (US 4395027) teaches first and second clamping jaws limiting a clamping space for receiving the two flange halves, said first clamping jaw being movable toward to and away from said second clamping jaw; and that a cylinder is coupled to said first clamping jaw and moving said first clamping jaw relative to said second clamping jaw (wherein upon viewing Figures 1 and 2, cylinder system is incorporated within a clamp or vise for securing workpieces, see Col. 2, lines 6-9; see also Figure 2, jaws 12 and 58; wherein the flanges are recognized as the intended workpiece and not a part of the invention, however the intended use of the invention is taught by the prior art; please refer to Col. 4, lines 28-50).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the jaw teachings of Nordmeyer into the invention of Malina. Malina and Nordmeyer both seek to improve the field of cylinders which use hydraulic and pneumatic forces for actuating a piston-rod assembly; both inventors also use a multistep/chamber for intensifying the pressure of a rod acting outwardly. One would be motivated to combine the jaws of Nordmeyer into the invention of Malina because it would be useful to a user during clamping or vise arrangements where it is desirable to move vise jaws quickly towards the workpiece, with high pressure being applied to secure the workpiece between the jaws (Col. 2, line 66-Col. 3, line 3). This modification would be recognized as combining prior art elements according to known methods to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
	However, Malina as currently modified by Nordmeyer does not explicitly teach that the pressure of the air within the chamber is sufficient such that it is considered incompressible. However, from the same or similar field of endeavor, Yokota (US 8292280) teaches that the fluid supplied to a chamber in a clamping operation may be pressurized oil, gas such as air, or liquid, i.e. incompressible (please see Col. 10, lines 37-39). 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yokota into the invention of Malina. This hydraulic or pneumatic substitution of a working media for overcoming clamping/unclamping forces   would be considered well known in the art and would have predictable results. The media itself requires sufficient structure to Examiner’s Note: The incompressible medium of within the claimed second media chamber is noted above as hydraulic oil. Examiner recognizes the properties of hydraulic oil in view of the evidence provided by Yokota, wherein the air may be compressed or expanded (i.e. compressible) in the case of the claimed first media chamber. 
Regarding claim 21, all of the limitations recited in claim 20 are rejected by Malina as modified by Yokota and Nordmeyer. Modified Malina further teaches wherein an outside of said bellows folds of said bellows body engages and is guided along the inside surface of said housing (see element 427 as well as Col. 1, lines 51-67).  
Regarding claim 22, all of the limitations recited in claim 20 are rejected by Malina as modified by Yokota and Nordmeyer. Modified Malina further teaches wherein pressure in said first media chamber is transmitted to said piston-rod unit via said guide plate and via said incompressible medium in said second media chamber (wherein Col. 5, lines 1-16 teach of the pneumatic working pressure provided above a dividing on the bottom plate element, i.e. in the case of Figure 5; see also Col. 6, lines 48-67).  
Regarding claim 23, all of the limitations recited in claim 20 are rejected by Malina as modified by Yokota and Nordmeyer. Modified Malina further teaches wherein said third media chamber is connected in fluid communication with a control port in said housing and is supplied with pressurized fluid via said control port at a pressure greater than a pressure of said compressible medium in said first media chamber in a manner retracting said piston-rod unit in a direction of said guide plate (wherein the return of the working piston is carried out via the lower chamber via connection 12, see Figures 1 and 5; wherein in order to retract the rod, the pressure in the lower chamber must be greater to overcome the outstanding forces).  
Regarding claim 24, all of the limitations recited in claim 20 are rejected by Malina as modified by Yokota and Nordmeyer. Modified Malina further teaches wherein said piston-rod unit comprises an end-side piston surface resting against a residual volume of said incompressible medium in said third media chamber in a fully extended position of said piston-rod unit in said housing (wherein the invention shows a rapid outward stroke of the piston and a subsequent increase in pressure, i.e. please refer to the Figures regarding the contents of the chamber 411 during pressure boosting).  
Regarding claim 25, all of the limitations recited in claim 20 are rejected by Malina as modified by Yokota and Nordmeyer. Modified Malina further teaches wherein said piston-rod unit comprises a rod having an outwardly closable and openable passage opening outside of said housing and opening into said second media chamber in fluid communication and that serves to accommodate said incompressible medium of said second media chamber (please refer to 402 in Figure 5 having a passage therein, see also working chamber 6/406 in Col. 4, lines 48-60).  
Regarding claim 26, all of the limitations recited in claim 20 are rejected by Malina as modified by Yokota and Nordmeyer. Modified Malina further teaches wherein said housing is cup-shaped (wherein there are two longitudinal sides and one base element, wherein the cover 14 closes off the apparatus) and has a closing head (14) with said control port.  
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malina (US 5836161) in view of Nordmeyer (US 4395027) and  Yokota (US 8292280), and in further view of Wellner (US 8443841).
Regarding claim 27, all of the limitations recited in claim 20 are rejected by Malina as modified by Yokota and Nordmeyer. Modified Malina further teaches wherein said attachment point comprises a securing ring stationarily engaged to an inner wall of said housing, an end of said bellows body being fixedly attached to said securing ring (please refer to connecting points 54 and 429 in Figure 5; see also Col. 2, lines 5-9, 33-47 and Col. 1, lines 51-67).
However, Malina as modified by Nordmeyer and Yokota does not explicitly teach that the attachment point is between the central ring and a recess. However, from the same or similar field of endeavor, Wellner (US 8443841) teaches a recess (Col. 3, lines 34-42) for retaining a bellows.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the annular groove feature of Wellner for retaining the structure of modified Malina. One would be motivated to do so in order to have a sealed and fluid-tight joining (Wellner: Col. 3, lines 37-42), wherein modified Malina discloses that the a solving a sealing between oil and air chambers is a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAKENA S MARKMAN/Examiner, Art Unit 3723  

/TYRONE V HALL JR/Primary Examiner, Art Unit 3723